300 S. Fourth Street, Suite 1500
Las Vegas, Nevada 89101

FISHER & PHILLIPS LLP

12

13

14

15

16

19

20

2)

22

23

24

25

26

27

28

C

 

 

 
 
    

 

 

 

 

 

 

ase 3:19-cv-00360-MMD-CBC Document 4 Filed 07/31/19 Page 1 of 2

_\”_ FILED _ RECEIVED
FISHER & PHILLIPS LLP ENTERED SERVED ON
SCOTT M. MAHONEY, ESQ. COUNSEL/PARTIES OF RECORD
Nevada Bar No. 1099
300 S. Fourth Street A
Suite 1500 UG 01 2019
as Ve eaS Ay ee CLERK US DISTRICT CO
Telephone: (702) 252-3131 (CT COURT
E-Mail Address: smahoney@fisherphillips.c DISTRICT OF NEVADA DEPUTY
Attorney for Defendant,
Farmers Insurance Exchange

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JAMES BURHANS on behalf of himself and ) Case No. 3:19-cv-00360-MMD-CBC
all others similarly situated, )

) STIPULATION AND ORDER TO

Plaintiff, ) EXTEND TIME TO RESPOND

) TO COMPLAINT
v. ) (First Request)

)
FARMERS INSURANCE EXCHANGE and _ )
DOES 1-50, inclusive, )

)

Defendant. )

 

IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
record that Defendant will have an extension of time up to and including August 16,
2019 to answer or otherwise respond to Plaintiff's Complaint (ECF No. 10). The
Complaint sets forth three causes of action (88 paragraphs of allegations) and has

fourteen prayers of relief, and Defendant will need further time to investigate the facts

FPDOCS 35776419.1

 

 
FISHER & PHILLIPS LLP

300 S. Fourth Street, Suite 1500
Las Vegas, Nevada 89101

10

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 3:19-cv-00360-MMD-CBC Document 4 Filed 07/31/19 Page 2 of 2

and relief sought. This is the first request for an extension of this deadline.

FISHER & PHILL
By:

Scott M. Mahoney, Esq.
300 S. Fourth Street
Suite 1500

Las Vegas. NV 89101
Attorney for Defendants

FPDOCS 35776419.1

THIERMAN BUCK LLP

By: /s/

Joshua R. Hendrickson, Esq.
7287 Lakeside Drive

Reno, NV 89511

Attorneys for Plaintiff

IT O ORDERED:

r

 

v

United States Magistrate Judge

pace: / 1] 2017]

 
